 


114 HR 1752 IH: To amend the Internal Revenue Code of 1986 to make members of health care sharing ministries eligible to establish health savings accounts.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1752 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2015 
Mr. Kelly of Pennsylvania (for himself, Mr. Lipinski, Mr. Posey, Mr. Mooney of West Virginia, Mr. Huelskamp, Mr. Pompeo, Mr. Roe of Tennessee, Mr. Huizenga of Michigan, Mr. Babin, Mrs. Blackburn, Mr. Pitts, Mr. Jones, Mr. Thompson of Pennsylvania, Mr. Hultgren, Mr. Harris, Mr. Peterson, Mr. Harper, Mr. Rodney Davis of Illinois, Mr. Gibbs, Mr. Tipton, Mr. Walberg, Mr. King of Iowa, Mr. Roskam, Mr. Johnson of Ohio, Mr. Jolly, Mr. Messer, Mr. McCaul, and Mrs. Black) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make members of health care sharing ministries eligible to establish health savings accounts. 
 
 
1.Members of health care sharing ministries eligible to establish health savings accounts
(a)In generalSection 223 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  (i)Application to health care sharing ministriesFor purposes of this section, membership in a health care sharing ministry (as defined in section 5000A(d)(2)(B)(ii)) shall be treated as coverage under a high deductible health plan..
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.  